EXHIBIT 10.1

AMENDMENT NO. 5

TO THE

BOSTON PROPERTIES, INC.

1997 STOCK OPTION AND INCENTIVE PLAN,

AS AMENDED AND RESTATED ON JANUARY 24, 2000

The Boston Properties, Inc. 1997 Stock Option and Incentive Plan (the “Plan”),
as amended and restated on January 24, 2000, as subsequently amended, is hereby
further amended, by action of the Compensation Committee (the “Committee”) of
the Board of Directors of Boston Properties, Inc. at a meeting of the Committee
duly called and held on July 20, 2006, as follows:

1. Section 3(b) of the Plan is hereby amended by deleting said Section in its
entirety and substituting therefor the following

“(b) Changes in Stock. Subject to Section 3(c) hereof, if, as a result of any
reorganization, recapitalization, reclassification, stock dividend, stock split,
reverse stock split or other similar change in the Company’s capital stock, the
outstanding shares of Stock are increased or decreased or are exchanged for a
different number or kind of shares or other securities of the Company, or
additional shares or new or different shares or other securities of the Company
or other non-cash assets are distributed with respect to such shares of Stock or
other securities, the Committee shall make equitable or proportionate
adjustments in (i) the maximum number of shares reserved for issuance under the
Plan, (ii) the number of Stock Options that can be granted to any one individual
participant, (iii) the number and kind of shares or other securities subject to
any then outstanding Awards under the Plan, (iv) the repurchase price, if any,
per share subject to each outstanding Restricted Stock Award, and/or (v) the
price for each share subject to any then outstanding Stock Options under the
Plan, without reducing the aggregate exercise price (i.e., the exercise price
multiplied by the number of Stock Options). The Committee shall also make
equitable or proportionate adjustments in the number of shares subject to
outstanding Awards and the exercise price and/or the terms of outstanding Awards
to take into account cash dividends declared and paid other than in the ordinary
course or any other extraordinary corporate event, other than those contemplated
by Section 3(c) hereof, to the extent determined to be necessary by the
Committee to avoid distortion in the value of the Awards. Notwithstanding
anything to the contrary set forth in this Section 3(b), no adjustment shall be
required pursuant to this Section 3(b) if the Committee determines that such
action could cause an Award to fail to satisfy the conditions of any applicable
exception from the requirements of Section 409A of the Code or otherwise could
subject a participant to the additional tax imposed under Section 409A of the
Code in respect of an outstanding Award. All adjustments made by the Committee
shall be final, binding and conclusive. No fractional shares of Stock shall be
issued under the Plan resulting from any such adjustment, but the Committee in
its discretion may make a cash payment in lieu of fractional shares.”

2. Section 7(a) of the Plan is hereby amended by adding the following at the end
thereof:

“Participants may not elect to accelerate or postpone the deferral period. Any
payment of shares of Stock under a Deferred Stock Award subject to Section 409A
of the Code to a participant on account of the participant’s separation of
service may not be made before the date that is six months after the date of
separation from service if the participant is a ‘specified employee’ within the
meaning of Section 409A(a)(2)(B)(i) of the Code.”

IN WITNESS WHEREOF, the undersigned certifies that the Amendment set forth above
was adopted by the Committee on July 20, 2006.

 

/s/ Frank D. Burt

Frank D. Burt, Secretary